DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesan et al. (WO 2021/090248 A1 – US 62/931,598, filed on 11/06/2019).
Regarding claim 1, Ganesan et al. teach a method performed by a terminal in a wireless communication system/ a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to, the method comprising: identifying that sidelink channel state information (SL-CSI) reporting is triggered (see par. 0111; pars. 0115-00123; fig. 6; par. 0117: if a UE measures CSI-RS and generates a SL-CSI report with a CQI and/or RI value to be transmitted, the UE may trigger SR transmission to request a resource from the gNB for this purpose; 6) for Mode-2 transmission, a candidate resource may be selected for transmission within the PDB (e.g., the UE selects a T2 value for candidate resource selection based on and corresponding to a PQI defined for the SL-SRB) and indicate the same in a QoS priority field in SCI ; transmission of the sidelink channel state information report is triggered by an indication); identifying whether SL resources are allocated for new transmission (see par. 0111 and pars. 0015-00123; fig. 6; par. 0116: if a UE measures CSI-RS and generates a SL-CSI report with a CQI and/or RI value to be transmitted, the UE may trigger SR transmission to request a resource from the gNB for this purpose; 6) for Mode-2 transmission, a candidate resource may be selected for transmission within the PDB (e.g., the UE selects a T2 value for candidate resource selection based on and corresponding to a PQI defined for the SL-SRB) and indicate the same in a QoS priority field in SCI ; determining 604, at a receiver device (e.g., remote unit 102), a resource for transmitting a channel state information report in response to the channel state information request indicator using a mode 1 resource allocation procedure, a mode 2 resource allocation procedure, or a combination thereof); performing a logical channel prioritization for the SL resources (see pars. 0015-00123; fig. 6; Par. 0118-0119: performing logical channel prioritization for the transmission of the sidelink channel state information report according to the latency bound packet delay budget and the priority value); and determining whether to trigger a scheduling request for the SL-CSI reporting based on a result of the logical channel prioritization (see pars. 0015-00123; fig. 6; par. 0119: the channel state information report is transmitted by a MAC CE using a physical sidelink shared channel and a priority of transmitting the MAC CE containing SL CSI is indicated in the sidelink control information. For the mode 1 resource allocation procedure, separate scheduling request resources are configured for the transmission of the medium access control control element carrying SL CSI, and a scheduling request to request the resource from a network device may be triggered by a MAC CE carrying sidelink channel state information report).
Regarding claims 2 and 11, Ganesan et al. also teach identifying whether the SL resources can accommodate a media access control (MAC) control element (CE) and a subheader for the SL-CSI reporting based on the result of the logical channel prioritization (see pars. 0118-0120: scheduling request resources are configured for the transmission of the medium access control control element carrying SL CSI, and a scheduling request to request the resource from a network device may be triggered by a MAC CE carrying sidelink channel state information report; a resource reselection procedure is triggered by a medium access control to determine the resource according to a latency bound packet delay budget and a priority value for the transmission of a sidelink channel state information report).
Regarding claim 3, Ganesan et al. also teach wherein in case that the SL resources can accommodate the MAC CE and the subheader for the SL-CSI reporting, the scheduling request is not triggered (see par. 0118).
Regarding claim 4, Ganesan et al. also teach in case that the SL resources cannot accommodate the MAC CE and the subheader for the SL-CSI reporting, triggering the scheduling request (see par. 0119)
Regarding claims 5 and 14, Ganesan et al. also teach starting a timer based on triggering the SL-CSI reporting (see par. 0113: UE starts and/or restarts a timer whenever it receives a CSI-RS transmission or SL-CSI reporting request and the UE finds a candidate resource for transmission within a time window corresponding to the timer).
Regarding claims 6 and 15, Ganesan et al. also teach receiving, from a base station, configuration information on a value of the timer (see par. 0111; par. 0113, and par. 0121).
Regarding claims 7 and 16, Ganesan et al. also teach stopping the timer for the triggered SL-CSI reporting based on transmitting a MAC CE for the SL-CSI reporting (see par. 0118: stopping the sidelink channel state information report timer and canceling the trigger for the trigger for the sidelink channel state information report after successful transmission of the trigger for the sidelink channel state information report).
Regarding claims 8 and 17, Ganesan et al. also teach upon expiry of the timer for the triggered SL-CSI reporting, cancelling the triggered SL-CSI reporting (see par. 0119: canceling the trigger for the sidelink channel state information report if the latency bound packet delay budget has been exceeded prior to transmission of the sidelink channel state information report after expiration of the sidelink channel state information report timer).
Regarding claim 12, Ganesan et al. also teach wherein the controller is further configured to skip triggering the scheduling request in case that the SL resources can accommodate the MAC CE and the subheader for the SL-CSI reporting (see par. 0118).
Regarding claim 13, Ganesan et al. also teach wherein the controller is further configured to trigger the scheduling request in case that the SL resources cannot accommodate the MAC CE and the subheader for the SL-CSI reporting (see par. 0119).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claims 9 and 18, the prior art of record does not mention wherein the controller is further configured to maintain the timer for a pair of a source layer-2 identifier and a destination layer-2 identifier corresponding to PC5-radio resource control (RRC) connection, as specified in claims 9 and 18.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643